ORDER

ELDRIDGE, J.
The parties herein have jointly petitioned this Court to reprimand the Respondent pursuant to Maryland Rule 16-772. *256Upon review of said Joint Petition and for the reasons set forth therein, it is this 29th day of May, 2002,
ORDERED, that the Respondent, Vernon G. Frame, be, and he is hereby, reprimanded; and it is further,
ORDERED, that Respondent shall file for inactive status with the Clients’ Security Trust Fund of the Bar of Maryland to be known as Client Protection Fund of Maryland as of July 1, 2002 and shall provide proof of inactive status to the Office of Bar Counsel within thirty (30) days of filing.